Citation Nr: 1012111	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-25 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to December 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The Board previously remanded this case in 
November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to reopen his claim for entitlement to 
service connection for a back disorder.  Service connection 
for a back disorder was denied in a November 1953 Board 
decision on the basis of the absence of any record of an in-
service back injury or a back disorder at the time of service 
discharge.

In July 2005, the Veteran submitted a request to reopen his 
claim for service connection for a back disorder.  In an 
October 2005 correspondence, the Veteran was informed that 
new and material evidence was needed to reopen the claim 
which was last denied because it was "not incurred or 
aggravated by military service" and that such evidence must 
be submitted to VA for the first time, and not be repetitive 
or cumulative evidence, and must also raise a reasonable 
possibility of substantiating the claim.  

A review of the record discloses that the Veteran has not 
received the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  In the context of a claim to reopen, such notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  

The representative has indicated that the October 2005 letter 
was deficient and did not comply with the requirements of 
Kent.  The representative argues that the notice letter 
failed to explain the reason for the previous denial and it 
failed to list the examples of the types of medical and lay 
evidence that could assist the Veteran in establishing his 
claim.  The Board agrees.  The October 2005 letter informed 
the Veteran that new and material evidence was needed to 
reopen his claim for service connection.  The letter defined 
what constitutes "new" and "material," and it explained 
the reason for a December 1952 regional office denial of the 
claim.  The Board notes, however, that the last final denial 
of this claim was the Board's November 1953 decision, and not 
the December 1952 decision.  A remand is warranted so that 
the Veteran can receive 38 U.S.C.A. § 5103(a)-compliant 
notice that explains the reason for the last final denial and 
complies with all the requirements of Kent.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a 38 U.S.C.A. 
§ 5103(a)-compliant notice regarding his 
claim to reopen service connection for a 
back disorder based on new and material 
evidence.  The letter should note why 
service connection was previously denied 
in the November 1953 Board decision and 
include the information necessary to 
substantiate the underlying claim on the 
merits pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The issue on 
appeal should then be readjudicated.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

